Spence, J.,
delivered the opinion of this court.
After a careful examination of the bill, answers, evidence and arguments of the solicitors of the parties, we are satisfied the decree of the chancellor in this case is correct.
It may be conceded, that the answers in this case are not responsive to the bill, and that the averment of the answer, that “said mortgage was executed by them, (the respondents,) at the instance of said plaintiff, and to gratify his view which he urged and impressed upon these defendants, of providing in case of the defendant Thomas'1 death for the said Margaret, said plaintiff recommending such an arrangement in conse*469quenco of the defendant Thomas having no relations,” is matter in avoidance only, and yet, from an examination of the evidence, it is clear, that this entire negotiation has been conducted by the complainant and his agent on the one side, and the respondent, Margaret, and her agent or friend, Walter, on the other side; the avowed object being and the circumstances showing the purpose to be, to provide for the defendant Margaret, who is the sister of the complainant.
The witness, Peter Berry, who seems, from his testimony, to have participated largely in this transaction, says, that the money for which the note and mortgage on the lands in Baltimore county were given, was given by Thomas Berry to deponent, for his sister, Margaret Chester, requesting deponent to get some security for said sum, as well as for other money before that time loaned to the said Margaret.
The deponent Berry also states, that it was understood verbally at the time it was agreed the said mortgage was to be executed between the parties, that two years’ credit, was to be given for the repayment of the money, and that the complainant would not trouble the defendants for the payment of their debt at the expiration of said two years, in case they were not then able to pay the same. The mortgage spoken of in this answer, was the one of the lands in Baltimore county which was afterwards released by the mortgagee’s deed.
This witness, in his answer to the third interrogatory, says, that the defendants, Chester and wife, had told him that, they were about trading the land in Baltimore county for property in the city, and that they wished complainant to release his mortgage on the land in the county, and they would renew the mortgage on the property they were about to acquire in exchange; that the deponent communicated the wish of the defendants to the complainant, which he assented to.
John Walter, a witness examined on the part of the complainant, states, that he wrote the two letters, exhibits M C, No. 2, and M C, No. 3; that the release filed among the papers marked M C, was written by him at the instance, of Margaret Chester; that he presumes it is the same paper which *470was enclosed in deponent’s letter of the 22nd of May, 1841, marked M C, No. 2; he further states, that he wrote the two letters, the first dated the 22nd May, 1841, the other 25th of May, 1841, exhibits M C!, No. 2, and M C, No. 3, at the instance and with the knowledge of Margaret Chester.
The letters of the 22nd and 25th of May, were written by the witness Walter, at the instance of M. Chester, in the first of which was enclosed the deed of release of the mortgage of the land in Baltimore county, and which communicated to her brother her wish that he would execute it, as she was anxious to have the matter closed between her and the other party, to wit, Davidson. To the letter of the 22nd of May, from Walter to Thomas Berry, the letter in which the release was enclosed, is this striking postscript: “ The expenses attending the execution of the writings, 1 presume, your sister did not think about, and when you get your writing, that matter can be attended to; this expense you have to pay for her in Washington. ”
The witness, Peter Berry, in his answer to the 4th interrogatory, deposelh, that the complainant handed to deponent a paper, purporting to be a mortgage upon property lying in the city of Baltimore, and requested deponent, who was coming to Baltimore from the District of Columbia, where complainant lived, to get him a renewal of said last mentioned mortgage deed, as the time had run out for recording the same, and complainant directed deponent to give up said last mentioned deed to the defendant Margaret for that purpose; that when deponent reached Baltimore, he called on his sister Margaret, and asked her, in behalf of complainant, to execute a new mortgage and send it to complainant, which said Margaret said she would do. The deponent left the morgage with said Margaret, and he has not seen it since; that he afterwards called on Margaret Chester for the promised deed, but she refused to give the same. The witness Berry first said that Thomas Chester's name was signed to the deed delivered to his sister Margaret, but afterwards, upon reflection, said he was not positive that Thomas Chester's name was signed to the deed. The witness Berry further stated in his *471answer, that he ,e had no recollection of seeing Thomas Chester at any time stated in this answer.”
This witness, Berry, says in his answer to the defendants5 cross-interrogatory, that he did, he thinks, tell them that if they would give the mortgage, it would be saving so much to her if she lived after Chester, or something like that.
The conclusion from all this record is, that Thomas Berry loaned or gave to his sister a sum of money. That for her benefit, and to secure to her, in the event of her surviving her husband, that sum, he induced her and her husband to give him a mortgage on the lands in Baltimore county. That subsequently, Chester and wife wished to sell or exchange the land in Baltimore county, for leasehold property in the city of Baltimore. Thomas Berry, for the benefit of his sister,, agreed with her to release his mortgage on the land in Baltimore county, to enable Chester and wife to sell the same or to exchange it, and that Margaret Chester should give the complainant a mortgage on the leasehold property, to be assigned or conveyed to her. This arrangement was carried into execution, Thomas Berry released his mortgage, the leasehold property in the city was conveyed to Margaret Chester, and she executed the mortgage on said property to her brother, the complainant, which he accepted. The complainant omitted or neglected to have this mortgage recorded according to law. About one year after this mortgage was executed by the respondent Margaret, the complainant sent it by his brother and witness, Peter Berry, to get her to renew it, and Peter Berry states that she said she would do so, but. that she afterwards refused to renew said mortgage. The witness says, that at the interview with his sister, when she promised to renew the mortgage, her husband, Thomas Chester, was not present, and that he did not see him.
This then is the parol agreement which this bill asks a court of equity to decree shall be specifically performed. An agreement made with a married woman, without the knowledge, privity or consent of her husband, induced by professions of a brother, that it was to secure to her a piovision in the event of *472her becoming a widow. We offer no argument for refusing such an application, because to grant it, would violate the principles of both law and equity. The decree of the chancellor is affirmed, with costs.
DECREE AFFIRMED.